Kirkpatrick C. J.
This court will not, in this way, inquire into the time of making the allocatur on the certiorari. It is the constant practice, under certain circumstances, to make the allocatur, so that the party may have it in his possession when j udgment is rendered: (a) and it is necessary that it should be so. In many cases it is the only way in which an execution and a change of possession can be prevented, no matter how illegal the proceedings may have been. As soon as judgment is pronounced, a writ of error may be presented, and the party is not bound to wait until the judgment is enrolled.
Rossell J. was of the same opinion.
Southard J.
was not altogether satisfied with the practice, but considered it as having heretofore received the sanction of this court, and therefore settled.
Rule discharged.

 Mairs vs. Sparks, 2 South. 513. Delancy vs. Lawrence, 6 Hal. 25. Morris Canal ads. Mitchell, 2 Vr. 99. State, Elder vs. Med. Soc. 6 Vr. 203. See Harrison vs. Sloan, 1 Hal. 410, 414. Ludlow vs. Ludlow, post 387.